*503OPINION OF THE COURT
Per Curiam.
Orders dated February 28, 1994, modified to the extent of granting landlord’s cross motion for preclusion pursuant to CPLR 3126 unless respondent appears at a rescheduled examination within 30 days after service of a copy of this order with notice of entry; as modified, orders affirmed, without costs.
The lower court has carefully framed a solution to the parties’ difficulty in completing respondent’s deposition. There being neither clear error nor an abuse of discretion below, we can find no reason to depart from the long-standing policy of appellate courts against micromanaging disclosure. Respondent remains directed under the previous order of this court (9th St. Estates v Rohatynska, NYLJ, Nov. 18, 1993, at 30, col 1) to appear at a rescheduled examination or landlord’s motion to preclude shall be granted.
Parness, J. P., McCooe and Glen, JJ., concur.